DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/23/2022, with respect to the 112 rejection and non-statutory double patenting rejection have been fully considered and are persuasive.  The 112 rejection and non-statutory double patenting rejection have been withdrawn. 
Applicant’s arguments with respect to independent claim 1 (i.e. arguments directed to the films for reflecting the IR light) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicants arguments direct to a reflecting film for reflecting the first predetermined percentage of the visible light is not persuasive.  Wagner discloses films within the prisms for separating the light and Fig. 1 shows that the light is reflected within the prisms. 
Applicant states that independent claim 6 recites similar features as discussed in claim 1.  Claim 6 does not include the IR prism but a broader specific prism.  This is why Nagae is not included as a prior art reference for independent claim 6.  Please clarify the arguments.  
Applicant argues that a clear articulation of reason why it would have been obvious to combine the references with Nagae for claim 9.  The motivations for combination come directly from the Wagner and Chen reference.  In view of the prior art of references and this instant application, applicant is simply performing a simple substitution of prisms (with corresponding films) and image sensors for multi-spectral imaging.  The prior art already discloses these prisms/films for separating and reflecting the light through the prisms to respective image sensors.
Applicant argues that for claims 10-12 and 14 that Mitsumine and Paavola don’t teach light of percentages.  This broad argument is unclear to the examiner.  Wagner discloses the idea of where the light is split at different exposure levels rather than splitting out the spectrum into different colors (i.e. the claimed percentages).  The claims above are simply adapting the teachings of Wagner to different wavelengths, which the references Mitsumine and Paavola do disclose prisms for infrared and ultraviolet wavelengths.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) and in further view of Chen et al. (herein after will be referred to as Chen) (US 20070242900).

Regarding claim 1, Nagae discloses a three plate camera, comprising:
an IR prism that includes a first incidence surface and a first reflecting film, the first incidence surface being perpendicular to an optical axis direction of light from an observation part, the first incidence surface totally reflecting IR light of the light from the observation part after the first reflecting film reflects the IR light and causing an IR image sensor to receive the IR light of the light from the observation part;  [See Nagae [Fig. 3 and 0101-0103] Prism (311) guiding light belonging to the near IR wavelength band corresponding to imaging element (211).  The light enters a entrance surface of prism (311) and is reflected by film (see para. 0102) and then reflected by the other side of the entrance surface to reach the IR sensor (211).]
the incident visible light being transmitted through the IR prism, [See Nagae [Fig. 3 and 0101-0103] The prism closest to the entrance is the IR prism for which the incident light is transmitted through.]
a video signal processor that generates an IR video signal, a first visible video signal, and a second visible video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, and the second visible image sensor, combines the IR video signal, the first visible video signal, and the second visible video signal to generate a combined video signal, and [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
outputs the combined video signal to a monitor,  [See Nagae [Fig. 1] Display (141).]
Nagae does not explicitly disclose
a first visible prism that includes a second incidence surface on which visible light of the light from the observation part which is transmitted through the first reflecting film is incident and a second reflecting film,
the second incidence surface totally reflecting a first predetermined percentage of the visible light after the second reflecting film reflects the first predetermined percentage of the visible light and causing a first visible image sensor to receive a first predetermined percentage of incident first visible light of the light from the observation part, the first predetermined percentage being in a range of 1% to 30%;  
a second visible prism that includes a third incidence surface on which the visible light of the light from the observation part which is transmitted through the second reflecting film is incident and an emission surface,
the third incidence surface and the emission surface causing a second visible image sensor to receive a second predetermined percentage of the visible light of a specific wavelength band of the light from the observation part, the second predetermined percentage of the visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage; and
wherein the first visible video signal is different in brightness than the second visible video signal, and
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Wagner does disclose
a first visible prism that includes a second incidence surface on which visible light of the light from the observation part which is transmitted through the first reflecting film is incident and a second reflecting film, [See Wagner [Fig. 1] The light is incident through main lens and first prism with first film (104) to reach second film (105) and reflects this visible light to sensor (101) via a surface of the prism corresponding to sensor (101).]
the second incidence surface totally reflecting a first predetermined percentage of the visible light after the second reflecting film reflects the first predetermined percentage of the visible light and causing a first visible image sensor to receive a first predetermined percentage of incident first visible light of the light from the observation part, the first predetermined percentage being in a range of 1% to 30%;  [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied and in para. 0083-0083, a prism with two splits of light corresponding to 76% followed by 20% light…the 4% being split to a third sensor will no longer be applied and therefore will be contributed to the 76% and 20%.  Therefore, the 20% will always reside in the 1% to 30% range.]
a second visible prism that includes a third incidence surface on which the visible light of the light from the observation part which is transmitted through the second reflecting film is incident and an emission surface, [See Wagner [Fig. 1] Prism correspond to sensor (102) has a entrance surface on which light comes through the second film (105) and emission surface corresponds to the exit surface to reach sensor (102).]
 the third incidence surface and the emission surface causing a second visible image sensor to receive a second predetermined percentage of the visible light of a specific wavelength band of the light from the observation part, the second predetermined percentage of the visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage; and [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied.  Also, in a two-way prism the second color sensor will receive whatever % of light not being received by the first color sensor.]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
Wagner (modified by Galo) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.  Claim 9 includes an additional prism/sensor in combination with the limitations of claim 1 as shown below.  Furthermore, Nagae discloses 
a first specific prism that includes a fourth incidence surface on which specific light of the light from the observation part which is transmitted through the third reflecting film is incident and an emission surface, the fourth incidence surface and the emission surface causing a first specific image sensor to receive the specific light, of a second specific wavelength band of the light from the observation part; and [See Nagae [Fig. 3 and 0108] Prism (314) is for guiding R light to imaging element (214).  Each prism has an incidence surface and an exit surface, and respective films for filtering light.]
a video signal processor that generates an IR video signal, a first visible video signal, a second visible video signal, and a first specific video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, the second visible image sensor, and the first specific image sensor, combines the IR video signal, the first visible video signal, the second visible video signal, and the first specific video signal to generate a combined video signal, and outputs the combined video signal to a monitor. [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]

Regarding claim 13, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 13.

Regarding claim 15, Nagae (modified by Wagner and Chen) discloses the camera of claim 13.  Furthermore, Nagae discloses
wherein each of the first visible prism and the second visible prism is disposed farther from an observation part side than the first specific prism and the second specific prism.  [See Nagae [Fig. 3] Prisms (311) and (312) are closer to incident light receiving area than prisms (313, 314).]

Regarding claim 17, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the video signal processor generates a first exposure control signal for determining a first exposure time of the first visible image sensor, and outputs the first exposure control signal to the first visible image sensor, and wherein the first visible image sensor controls the first exposure time of the first visible image sensor based on the first exposure control signal.   
However, Wagner does disclose
wherein the video signal processor generates a first exposure control signal for determining a first exposure time of the first visible image sensor, and outputs the first exposure control signal to the first visible image sensor, and wherein the first visible image sensor controls the first exposure time of the first visible image sensor based on the first exposure control signal.   [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 18, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the video signal processor generates a second exposure control signal for determining a second exposure time of the second visible image sensor, and outputs the second exposure control signal to the second visible image sensor, and wherein the second visible image sensor controls the second exposure time of the second visible image sensor based on the second exposure control signal.  
However, Wagner does disclose
wherein the video signal processor generates a second exposure control signal for determining a second exposure time of the second visible image sensor, and outputs the second exposure control signal to the second visible image sensor, and wherein the second visible image sensor controls the second exposure time of the second visible image sensor based on the second exposure control signal.  [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 19, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the first exposure time and the second exposure time are different.  
However, Wanger does disclose
wherein the first exposure time and the second exposure time are different.  [See Wagner [Tables 2-6 and 0080] Sensors have different ISO which considers exposure values.
Applying the same motivation as applied in claim 1.

Claims 2-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Doron et al. (herein after will be referred to as Doron) (US 20170034499).

Regarding claim 2, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal as the intermediate video signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Wagner does disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal  [See Wagner [0015] Combining images to generate a composite HDR image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
 as the intermediate video signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Chen does disclose
[See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 
Nagae (modified by Wagner and Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate resolution video signal in Chen) and one infrared image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner and Chen) to add the teachings of Doron, in order to produce a higher resolution image by combination of images in Wagner with additional spectral ranges outside of the visible spectrum which improves resolution [See Doron [0073]].

Regarding claim 3, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal to generate a high-resolution video signal as the intermediate signal, and 
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Wagner does disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal to generate a high-resolution video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose

combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
[See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Nagae (modified by Wagner and Chen) do not explicitly disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate/higher resolution image in Chen) and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 16, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal to generate a wide-range/high-resolution video signal as the intermediate video signal, and
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Wagner does disclose
wherein the visible light of the specific wavelength band has a same wavelength band as the visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal to generate a wide-range/high-resolution video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Nagae (modified by Wagner) do not explicitly disclose

combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
[See Chen [Fig. 6] Intermediate resolution (which is higher than the coarse resolution level) composite image is generated using video signals.  The exposure range is increased by combining multiple exposure images.] 
Applying the same motivation as applied in claim 2.
Nagae (modified by Wagner and Chen) do not explicitly disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 20, Nagae (modified by Wagner and Chen) disclose the camera of claim 1.  Furthermore, Nagae does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate a wide dynamic range video signal as the intermediate signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Wagner does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
as the intermediate signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
as the intermediate signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Nagae (modified by Wagner and Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Chen (US 20070242900).

Regarding claim 6, Wagner discloses a camera, comprising:
a first visible prism that includes a first incidence surface and a first reflecting film, the first incidence surface totally reflecting first visible light from an observation part after the first reflecting film reflects visible light and causing a first visible image sensor to receive the first visible light of light from the observation part;  [See Wagner [Fig. 1] Prism (100) corresponds with image sensor (103), wherein the light enters from the observation entrance through a first incident surface then reflects from film (104) to be reflected from other side of the incident surface to reach image sensor (103).]
a second visible prism that includes a second incidence surface and a second reflecting film, the second incidence surface totally reflecting a first predetermined percentage of second visible light of the light from the observation part after the second reflecting film reflects the first predetermined percentage of the second visible light and causing a second visible image sensor to receive the first predetermined percentage of the second visible light of the light from the observation part, the second visible light being transmitted through the first visible prism, the first predetermined percentage being in a range of 1% to 30%; [See Wagner [Fig. 1] The light is incident through main lens and first prism with first film (104) to reach second film (105) and reflects this visible light to sensor (101) via a surface of the prism corresponding to sensor (101).  Prism corresponding with sensor (101).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied and in para. 0083-0083, a prism with two splits of light corresponding to 76% followed by 20% light…the 4% being split to a third sensor will no longer be applied and therefore will be contributed to the 76% and 20%.  Therefore, the 20% will always reside in the 1% to 30% range.]
a specific prism that includes a third incidence surface and an emission surface, the third incidence surface and the emission surface causing a specific image sensor to receive a second predetermined percentage of the second visible light, of a specific wavelength band, of the light from the observation part, the second predetermined percentage of the second visible light being transmitted through the second visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage; and [See Wagner [Fig. 1 and 0064-0065] Prism correspond to sensor (102) has an entrance surface on which light comes through the second film (105) and emission surface corresponds to the exit surface to reach sensor (102).  Prism corresponding with sensor (102).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied.  Also, in a two-way prism the second color sensor will receive whatever % of light not being received by the first color sensor.]
a video signal processor that generates a first visible video signal, a second visible video signal, and a specific video signal of the observation part based on respective imaging outputs of the first visible image sensor, the second visible image sensor, and the specific image sensor, [See Wanger [Fig. 1 and 0031] Image Processor.]
combines the first visible video signal, the second visible video signal, and the specific video signal to generate a combined video signal, and [See Wanger [Fig. 1 and 0073] Combining the 3 images.]
outputs the combined video signal to a monitor, [See Wagner [Fig. 2] Display (150) for dynamic range imaging (title).]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least one additional video signal with the intermediate video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least one additional video signal with the intermediate video signal to generate the combined video signal. [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 

Regarding claim 8, Wagner (modified by  Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein each of the second visible prism and the specific prism is disposed farther from an observation part side than the first visible prism.  [See Wagner [Fig. 1] Prism corresponding to sensor (103) is closer to the lens/incoming light than the other prisms/sensors.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Sun et al. (herein after will be referred to as Sun) (US Patent No. 11,113,802).

Regarding claim 7, Wagner (modified by Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein the second visible light of the specific wavelength band has a same wavelength band as the first visible light and the second visible light, and [See Wagner [Fig. 1 and 0064-0065] Full color sensors, where the light is split at different exposure levels rather than splitting out the spectrum into different colors.]
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose

However, Sun does disclose
[See Sun [Fig. 3A and Title] Progressive image fusion for HDR images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Chen) to add the teachings of Sun, in order to improve upon image fusion when generating HDR images [See Sun [Last para. of Col 2. to 1st para. of Col. 3]]. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Paavola (US 20020051073).

Regarding claim 10, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the IR video signal, the first visible video signal, and a UV video signal based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the specific light of the second specific wavelength band is UV light having a wavelength band shorter than that of the visible light, and
However, Paavola does disclose
wherein the specific light of the second specific wavelength band is UV light having a wavelength band shorter than that of the visible light, and [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different transmission specters according to the target of usage including ultraviolet.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner and Chen) to add the teachings of Paavola, in order to perform a simple substitution of the prisms/cameras in Nagae with an ultraviolet prism/camera in Paavola and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Regarding claim 11, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a UV video signal that is generated based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the second predetermined percentage of the visible light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the visible light, 
wherein the specific light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the visible light, and
However, Wagner does disclose
wherein the second predetermined percentage of the visible light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the specific light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the visible light, and
However, Paavola does disclose
wherein the specific light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the visible light, and [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different transmission specters according to the target of usage including ultraviolet.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Paavola, in order to perform a simple substitution of the prisms/cameras in Nagae with an ultraviolet prism/camera in Paavola and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Mitsumine (US 20070279514).

Regarding claim 12, Nagae (modified by Wagner and Chen) discloses the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a second IR video signal that is generated based on the second IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the visible light of the first specific wavelength band has a same wavelength band as the visible light, 
wherein the specific light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Wagner does disclose
wherein the visible light of the first specific wavelength band has a same wavelength band as the visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the specific light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Mitsumine does disclose
wherein the specific light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Mitsumine, in order to perform a simple substitution of the prisms/cameras in Nagae with two infrared prisms/cameras in Mitsumine and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Regarding claim 14, Nagae (modified by Wagner and Chen) disclose the camera of claim 13.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal, and combines the wide dynamic range video signal and an IR video signal generated based on the IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
wherein the first specific light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the visible light,
wherein the second specific light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the visible light, and
However, Wagner does disclose
wherein the first specific light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the visible light,  [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
Applying the same motivation as applied in claim 12.
Nagae (modified by Wagner) do not explicitly disclose
wherein the second specific light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the visible light, and
However, Mitsumine does disclose
wherein the second specific light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the visible light, and  [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]
Applying the same motivation as applied in claim 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) in view of Doron (US 20170034499) and in further view of Kamat et al. (herein after will be referred to as Kamat) (US 20200046225).

Regarding claim 21, Nagae (modified by Wagner, Chen and Doron) disclose the camera of claim 20.  Furthermore, Nagae does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal by superimposition.  
However, Kamat does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal by superimposition.  [See Kamat [0022] HDR images using multi-exposure are created using superimposition.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner, Chen and Doron) to add the teachings of Kamat, in order to extend dynamic range by using an obvious image fusion technique such as superimposition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,242,478 - Dombrowski et al. [Fig. 9 and Col. 6 lines 30-44] Three prisms with respective three image arrays.  The actual wavelengths of each sub-band are any wavelength including the visible spectrum, below the visible spectrum (i.e. UV) and above the visible spectrum (i.e. IR).  Also, see title, hyperspectral imager.  Also, see Col. 1 lines 35-50, Multi-spectral imager including two monochrome imagers and one 3-color imager.]
DuncanTech – User Manual – Customizable Multispectral Camera (Table on Bottom of Pg. 3) and describes the 3-ccd prism with corresponding imaging arrays (Fig. 1)
Lee et al. - (Development of a Portable 3CCD Camera system for Multispectral imaging of Biological samples – Abstract – 3CCD is designed for application-specific multispectral waveband selection in the 400 to 1000nm selection.
US 20040130649 – para. 0057, 0059 – prism for splitting light to three different sensors at different exposure levels.  Also, see 0047, the sensors are CCD, 3-color CCD, or any other sensor (i.e. such as an infrared sensor).  Also, see 0083, infrared camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486